PER CURIAM.
In light of the enactment of Chapter 93-246, Laws of Florida, which transfers the authority for the supervision of DUI programs from this Court to the Department of Highway Safety and Motor Vehicles effective January 1, 1994, this Court finds that there no longer exists the need for a Traffic Court Review Committee. Thus, effective on the date of this opinion, the rule creating the Committee is repealed and all references to the Committee deleted in the manner appended hereto.
Any function presently assigned to the Committee will cease to be a function of the judicial system effective immediately with the exception of those functions relating to DUI programs, which shall become the responsibility of the Chief Justice until January 1, 1994, when the Department of Highway Safety and Motor Vehicles assumes such responsibility. The minimum standards as adopted by the Traffic Court Review Committee shall remain in effect until action is taken by the Chief Justice.
Pursuant to the authority of rule 2.130(a), Florida Rules of Judicial Administration, dealing with emergency rule changes, the Court hereby fixes the date of August 6, 1993, for further consideration of the appended rule change. Any person wanting to comment on the rule changes or seek the abrogation of any amendment shall submit such comments by that date.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.
FLORIDA RULES OF TRAFFIC COURT
II. General Provisions
Rule 6.040 Definitions
The following definitions apply:
[[Image here]]
(j) — ‘Review committee” means-the-committee-appointed by-the-supreme court to study and consider the application-and- administration — of these — rules—for traffic courts in Florida and that shall make-recommendations to the supreme court for changes in these rules.
[Reletter subsequent sections]
[[Image here]]
Rule 6.110 Driver Improvement, Student Traffic Safety Council, and Substance Abuse Education Courses
(a) Designation of School. In those areas where defendants are ordered or are allowed to elect to attend a driver improvement school or student traffic safety council school, or are sentenced to a substance abuse education course, the chief judge of the circuit shall issue an administrative order designating the schools at which attendance is required. No substance abuse education course shall be approved by the chief judges until approval is first granted by the DUI Programs Director or the Traffic court Review Committee- For persons ordered to attend driver improvement schools, those schools approved by the department shall be considered approved for purposes of this rule.
(b) Petition for Approval, — Any program not designated by the chief judge may-seek approval by petition to the Traffic Court Review-Committee.
(e)(b) Inspection and Supervision. Any programs designated to serve an area of the state are subject to the inspection and supervision of the DUI Programs Director or the Traffic Court Review Committee.
(d)(c) Out-of-State Residents. Out-of-state residents sentenced to a driver improvement school course or substance abuse program may elect to complete a substantially similar program in their home state, province, or country.
*1064Rule 6.140 Conduct of Trial
All trials and hearings shall be held in open court and shall be conducted in an orderly manner according to law and applicable rules. All proceedings for the trial of traffic cases shall be held in a place suitable for the purpose; such facilities shall be subject to inspection and approval of the Review Committee,
Rule 6.156 Review Committee
[Repealed]